


Exhibit 10.15

 

 

CONFIDENTIAL

 

 

July 24, 2002

 

 

Mr. Victor Patrick
114 Beechwood Road
Summit, NJ 07901

 

Dear Vic:

 

Confirming our recent discussions, we would very much like to have you join
Walter Industries, Inc. under the following terms:

 

1.                                       You will serve as Senior Vice President
— General Counsel and Secretary, reporting to the Chief Executive Officer of
Walter Industries, Inc.

 

You will be responsible for the management of the Company’s legal functions,
including providing oversight to the Company’s subsidiaries on general corporate
law and corporate governance.  Responsibilities will include, among other
things, responsibility for all legal affairs of the organization, including
final legal review of all SEC filings and serving as Secretary of the
organization in accordance with its charter, by-laws and any legal requirements.

 

2.                                       Your employment will commence as early
as August 1, 2002, but not later than August 30, 2002.

 

3.                                       Your compensation package will be as
follows:

 

(a)                                  Your base salary will be $275,000 per year.

(b)                                 Your annual incentive compensation target
level will be 60`% of base pay.  The amount of your incentive will fluctuate
based upon actual performance under the Company’s Executive Incentive Plan as in
effect from time to time.  For 2002, your incentive compensation award will be
guaranteed at fifty percent of your normal target level.  This incentive award
would be paid out at the time other employees receive their 2002 incentive pay
during first quarter 2003.

(c)                                  You will receive a car allowance of $1,500
per month, subject to usual withholding taxes.

(d)                                 You will receive an initial award of 50,000
shares under the Company’s stock option plan in the form of a non-qualified
stock option vesting one-third per year over three years, subject to terms of
the Company’s stock option plan.  This option will be awarded and priced on or
about your first day of employment.

 

--------------------------------------------------------------------------------


 

(e)                                  In addition, you will receive 24,900 shares
under the Company’s stock option plan in the form of a non-qualified stock
option vesting one-third per year over three years, subject to terms of the
Company’s stock option plan.  This option will be awarded and priced at the time
WII normally distributes its options to employees during the first quarter of
2003.

 

(f)                                    You will receive the following additional
benefits:

 

•                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses in accordance with the terms
of the policy generally applicable to the executives in the location in which
you are primarily based, as it may change from time to time.

•                  Participation in the group life and health insurance benefit
programs, generally applicable to executives employed in the location in which
you are primarily based, in accordance with their terms, as they may change from
time to time.  You will be eligible for immediate participation in the life and
health benefits on the date you join the company, with no waiting period.

•                  Participation in the Profit Sharing Plan, generally
applicable to salaried employees in the location in which you are primarily
based, as it may change from time to time and in accordance with its terms.

•                  Participation in the Employee Stock Purchase Plan, generally
applicable to salaried employees in the location in which you are primarily
based, as it may change from time to time and in accordance with its terms.

•                  Eligibility for four weeks of annual vacation to be used each
year in accordance with policy generally applicable to executives employed in
the location in which you are primarily based, as it may change from time to
time.

•                  You will be provided with temporary living expenses and
reimbursement for relocation to the Tampa area in accordance with the policy
attached.  You will also receive $20,000 to cover miscellaneous expenses
associated with your relocation.

•                  Attached are materials describing benefits generally
available to Company employees.  This description is subject to the specific
terms and conditions of the actual benefit plan.

 

4.                                       In the event of your involuntary
termination, other than for “cause”, or your resignation following a significant
diminution in pay or responsibilities as outlined in paragraph 1.0, you will be
eligible for the following severance benefits:

 

2

--------------------------------------------------------------------------------


 

•                  Eighteen months of salary continuance, including base and
target bonus, at the applicable rate in effect at the time of termination.

 

•                  Eighteen months of continuing fringe benefits to the extent
plans permit continued participation. In any event, health and life insurance
will continue for the period of your contractual severance and the COBRA
election period will not commence until the expiration of that period.

 

5.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of the Company.  You hereby assign to the Company your entire
right and interest in any Developments and will hereafter execute any documents
in connection therewith that the company may reasonably request.  This section
does not apply to any inventions that you made prior to your employment by the
Company, or to any inventions that you develop entirely on your own time without
using any of the Company’s equipment, supplies, facilities or the Company’s or
its customers’ confidential information and which do not relate to the Company’s
business, anticipated research and developments or the work you have performed
for the Company.

 

6.                                       As an inducement to the Company to make
this offer to you, you represent and warrant that you are not a party to any
agreement or obligation for personal services and that there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.

 

7.                                       You acknowledge and agree that you will
respect and safeguard the Company’s property, trade secrets and confidential
information.  You acknowledge that the Company’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
the Company’s business and that such systems and data exchanged or stored
thereon are Company property.  In the event that you leave the employ of the
Company, you will not disclose any trade secrets or confidential information you
acquired while an employee of the Company to any other person or entity,
including without limitation, a subsequent employer, or use such information in
any manner.

 

3

--------------------------------------------------------------------------------


 

8.                                       Definitions:

 

(a)                                      “Cause” shall mean your (i) conviction
or guilty plea of a felony involving fraud or dishonesty, (ii) theft or
embezzlement of property from the company, (iii) willful and continued refusal
to perform the duties of your position (other than any such failure resulting
from your incapacity due to

physical or mental illness) or (iv) fraudulent preparation of financial
information of the Company.

(b)                                 For purposes of this agreement, a
significant diminution in pay shall not have occurred if the amount of your
bonus fluctuates due to performance considerations under the Company’s bonus
plans in effect from time to time, and a significant diminution in
responsibilities shall not have occurred if you continue to be responsible for
all the legal affairs of the Company reporting to the Chief Executive Officer.

 

9.                                       As discussed, the Company desires to
have you, as a senior executive of the Company, make a meaningful investment in
the Company.  In this regard, you have committed to invest currently at least
$100,000 in the Company’s common stock.  This investment should be made prior to
your employment date in order to avoid any concerns regarding insider
information concerning the Company and its businesses..

 

10.                                 It is agreed and understood that this offer
letter, if and when accepted, shall constitute our entire agreement with respect
to the subject matter hereof and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with the Company.

 

Vic, we are delighted that you will be joining Walter Industries and look
forward to working with you.  If the terms of the proposal are acceptable,
please sign one of the enclosed copies and return it to me in the envelope
provided.

 

 

Very truly yours,

 

 

 

 

 

Don DeFosset

 

President and Chief Executive Officer

DD:prc
attachment

 

Agreed and Accepted

 

 

 

Victor Patrick

 

 

Date

 

4

--------------------------------------------------------------------------------
